DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (U.S. Pat. No. 7,336,002).
Regarding claim 1, Kato discloses a hybrid electric vehicle equipped with a driving motor and an engine, comprising: 
a first relay (IG key) configured to control starting of a starter (8a); 
a second relay (6) disposed between a first power line (9), connecting the starter and a first battery (2), and a second power line (5), connecting a direct current-direct current (DC-DC) (4) converter configured to convert power of a second battery (3) and an electric load (8b, 16); and 
a controller (17) configured to selectively control states of the first relay and the second relay, wherein, 
in response to determining starting of the engine and detecting a failure of the DC-DC converter (col. 21, lines 15-25), the controller is configured to maintain an on state of the second relay and turn on the first relay to perform cranking of the engine (Both second and third control state col. 18, lines 50-67 uses both main and aux power sources).
Regarding claim 2 which depends from claim 1, Kato discloses wherein, when the engine is started, the controller is configured to turn off the first relay (col. 19, lines 40-45).
Regarding claim 3 which depends from claim 1, Kato discloses wherein, 
when a failure of the DC-DC converter is not detected, the controller is configured to turn off the second relay and turn on the first relay to perform cranking of the engine (col. 18, lines 50-67), and wherein,
 when the engine is started, the controller is configured to turn off the first relay (col. 19, lines 40-45).
Regarding claim 4 which depends from claim 3, Kato discloses wherein, when a voltage of the first battery recovers after the engine is started, the controller is configured to turn on the second relay (col. 20, lines 40-46).

Allowable Subject Matter
Claims 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a check of the DC/DC converter to see if it is providing sufficient voltage for the starter and if not to start the engine with a traction motor.  Where starting an engine with a motor is what a starter is this requires a check of the voltage output of the converter be compared to the driving voltage of a starter motor in order to switch to using a traction motor for starting of the engine.  The prior art understands this problem to be a deficiency of the main power supply and so charges the main power supply or brings in an auxiliary power supply to help.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747